Citation Nr: 0638147	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  97-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2003 and 
April 2006, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDING OF FACT

Chronic defective hearing is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  


CONCLUSION OF LAW

Chronic defective hearing was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of December 2001, 
March 2004, and May 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant' claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the appellant's claims file, which includes:  
his multiple contentions, as well as service medical records, 
and VA outpatient treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is argued 
that, while in service, the veteran experienced significant 
noise exposure, as a result of which he has developed chronic 
hearing loss.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Finally, for the purpose of applying the laws administered by 
the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater, or when the auditory threshold for at least three of 
the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

In the present case, service medical records fail to document 
the presence of chronic defective hearing.  While on service 
entrance examination in March 1974, and on various other 
occasions during service, there was noted the presence of 
hearing loss, that hearing loss was often described as 
"functional."  Moreover, as at the time of inservice 
audiometric examinations in June and August 1976, the 
veteran's hearing was entirely within normal limits.  

The Board acknowledges that, at the time of a VA audiometric 
examination in July 1996, there was noted the presence of a 
moderate sensorineural hearing loss in the veteran's right 
ear, in conjunction with a mild to moderate sloping 
sensorineural hearing loss in the left ear.  However, on 
subsequent VA audiometric examination in March 1999, the 
veteran's hearing was described as within normal limits 
bilaterally.  

Significantly, at the time of a VA audiometric examination in 
March 2004, it was noted that test results were not 
sufficiently reliable and consistent to be utilized for 
rating purposes.  Moreover, a VA otologic examination 
conducted at that same time yielded an opinion that the 
veteran had either normal or "near normal" hearing.  

The Board observes that, following a VA audiometric 
examination in June 2006, the veteran was described as having 
hearing within normal limits in his left ear, and a mild 
sensorineural hearing loss in the right ear.  However, 
following consultation with the examining audiologist, and a 
full review of the veteran's claims folder, a VA otologist 
was of the opinion that the veteran's current hearing loss 
was unrelated to military service, in particular, inservice 
military noise exposure/acoustic trauma.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss with 
any incident or incidents of his period of active military 
service.  Accordingly, service connection for defective 
hearing must be denied.  


ORDER

Service connection for chronic defective hearing is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


